DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 08/17/2021, in which claims 1 and 21 have been amended. Thus, claims 1-40 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-40 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial planning without significantly more. 
Examiner has identified claim 21 as the claim that represents the claimed invention presented in independent claims 1 and 21.
Claim 21 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
Claim 21 is directed to a system comprising a communication channel, data storage, and  processor for executing a custom program, which performs a series of steps, e.g., a communication channel for receiving, from the user: life actions, goals, each of the goals being an uncommitted life action and having an associated start time period, an investment strategy specifying allocation of wealth of the user among V investments, and an acceptability threshold specifying a minimum acceptable probability of achieving the goals; a data storage for storing the life actions, the goals, the investment strategy and the acceptability threshold; a processor for executing a custom program for simulating a set of Scenario Investment Returns (SIRs) for the V investments and N scenarios, each of the scenarios having T time periods, N being at least about 100 to provide realistic statistics; 5PATENT2320-4003generating a benchmark for each of the T time periods based on the life actions and the goals; determining wealth for each of the T time periods in each of the N scenarios based on the SIRs, the investment strategy and the life actions; converting goals, having an associated start time period matching one of the T time periods, to life actions for each of the T time periods in each of the N scenarios when the determined wealth for the one of the T time periods exceeds the benchmark for the one of the T time periods, thereby choosing which goals to include in the financial strategy; and  deciding a financial strategy is acceptable when goal success likelihood exceeds the acceptability threshold, the goal success likelihood being the probability, across the N scenarios, that the respective goals were converted to life actions; wherein the financial strategy comprises the life actions, the converted goals, the investment strategy, the acceptability threshold and the benchmark, and the data storage is also for storing the benchmark and the acceptable financial strategy. These limitations describe the abstract idea of financial planning (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: Fundamental Economic Principles and Practices. The computer device limitations, e.g., a financial planning computer system, communication channel, data storage, processor, and custom program do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 21 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a financial planning computer system, communication channel, data storage, processor, and custom program are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 21 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements a financial planning computer system, communication channel, data storage, processor, and custom program limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 21 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 1; and hence claim 1 is rejected on similar grounds as claim 21.
Dependent claims 2-20 and 22-40 are directed to a method and a system, respectively, which perform the steps that describe the abstract idea of financial planning, which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 2-20 and 22-40 are directed to an abstract idea. The additional limitations of a financial planning computer system, communication channel, data storage, processor, and custom program are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea; and hence, do not integrate the abstract idea into a practical application. Furthermore, the additional elements: financial planning computer system, communication channel, data storage, processor, and custom program, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-20 and 22-40 have further defined the abstract idea that is present in their respective independent claims 1 and 21; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above. The dependent claims 2-20 and 22-40 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-20 and 22-40 are directed to an abstract idea. Thus, claims 1-40 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C.102 rejection of claims 1-40, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in the amendment filed on 08/17/2021.
Applicant's arguments filed on 08/17/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-40 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-40.
Applicant argues that “claim 21 is not abstract under Alice because it is directed to a non-abstract improvement in an existing technological process….Here, the existing technology is financial planning systems that simulate market performance in many scenarios, a non-abstract improvement is choosing which goals to convert to life actions based on the user's simulated wealth at a future point in time, and the claims recite how to achieve the non-abstract improvement. Thus, the instant claims recite patent-eligible subject matter." Examiner respectfully disagrees with Applicant’s argument because, as presented in the 35 U.S.C. 101 rejection above. As presented above, Examiner notes that the limitations of independent claims 1 and 21, and their dependent claims, describe the abstract idea of financial planning, which correspond to Certain Methods of Organizing Human Activity. Furthermore, Examiner notes that the Applicant’s “financial planning computer system” is a general purpose computer and does not qualify as a particular machine. In the specification section, specifically on pages one and two, Applicant discusses the use of general purpose computers, such as a smartphones and central processing systems. Thus, “it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see MPEP § 2106.05(b)(I)). Hence, Applicant uses a general purpose computer, such as a smartphone and central processing system, that applies a judicial exception, such as an abstract idea (as noted above in 35 USC § 101 rejection), by use of conventional computer functions (receiving, simulating, generating, determining, and converting financial data) does not qualify as a particular machine. 
Furthermore, with respect to Step 2A, Prong 1, Examiner respectfully notes that the simulation of market performance feature makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. 
Regarding Applicant’s “non-abstract improvement” argument and reference to KPN, Examiner respectfully disagree. Examiner respectfully notes that unlike Koninklijke KPN N. V. v. Gemalto M2M GMBH, 2018-1863 (November 15, 2019), there is no computer functionality technical/technology improvement as a result of implementing the abstract idea on a computer. The claim simply applies the abstract idea using a computer as a tool without transforming the abstract idea into a patent eligible subject matter. Also, Examiner notes that the solution provided is an improvement to an abstract idea of financial planning with the use of a technology without providing a technical solution to a technical problem. There is no computer functionality improvement as a result of applying the abstract idea on a computer.
Furthermore, with respect to Step 2A, Prong 2, Applicant states that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, simulating, generating, determining, and converting financial data simply amount to the abstract idea of financial planning. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of financial planning and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
	Applicant argues that “in paragraphs 9 and 10 of the Office Action, the Examiner dismissed the significance of the recited system elements as being no more than generic computer elements….The recitations of claim 21 that correspond to technological improvements amounting to significantly more than the judicial exception include…. Thus, the claimed “converting goals ... to life actions" is a clear improvement in FPS technology.” 
Examiner respectfully disagrees. Examiner respectfully notes that these limitations are well-understood, routine, and conventional because the claimed invention is directed to the underlying abstract idea of financial planning. Creating a financial strategy, receiving life actions, goals, investment strategy, and acceptability threshold; storing the life actions, goals, investment strategy and acceptability threshold; simulating a set of scenario investment returns, generating a benchmark based on the life actions and goals; determining wealth scenarios based on the scenario investment returns, investment strategy, and life actions; converting goals to life actions when the determined wealth exceeds the benchmark; deciding a financial strategy is acceptable; and storing the benchmark and acceptable financial strategy are simply abstract in nature; and hence Applicant’s arguments that these limitations amount to an inventive concept and are more than what is well–understood, routine, conventional activities previously known to the pertinent industry is moot.
Additionally, with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-40.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693